ORDER

Each party has filed a combined petition for panel rehearing and petition for rehearing en banc.
*1317Upon consideration thereof,
IT IS ORDERED THAT:
(1) Both petitions for panel rehearing are denied.
(2) The petition for rehearing en banc of the Appellants is granted.
(3) The petition for rehearing en banc of the Appellee is denied.
(4) The judgment of the court entered on August 5, 1999, and reported in 185 F.3d 1356 (Fed.Cir.1999), is vacated and the opinion of the court accompanying the judgment is withdrawn with respect to part 3.
(5) Additional briefing and argument are not indicated at this time.